Citation Nr: 1724243	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for loss/erosion of teeth, to include as due to exposure to environmental hazards while serving in the Gulf War.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards while serving in the Gulf War, and/or as secondary to a thoracic spine disability.

4.  Entitlement to service connection for upper respiratory infections, to include as due to exposure to environmental hazards while serving in the Gulf War.

5.  Entitlement to service connection for high blood pressure/hypertension, to include as due to exposure to environmental hazards while serving in the Gulf War, and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for prostatitis/enlarged prostate, to include as due to exposure to environmental hazards while serving in the Gulf War. 
ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to April 1992, service with the U.S. Army Reserve from December 1988 to May 1989, and additional unverified service in the National Guard from approximately 1994 to 1995.  The Veteran served in the Southwest Asia Theater of Operations from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A conference was held before a Decision Review Officer in January 2011.  A report of the conference has been associated with the electronic file.

This matter was previously before the Board in July 2015 at which time it was remanded for additional development, including obtaining additional treatment records and VA examinations and opinions.  Review of the record reveals; however, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.



REMAND

The Veteran's claims on appeal were previously remanded by the Board in July 2015 for specific actions, including the scheduling of VA examinations, and obtaining medical opinions and other relevant evidence.

A review of the Veteran's electronic file reveals that the RO obtained the available outstanding medical records and provided the requested examinations.  However, the opinions provided do not comply with the Board's July 2015 remand directives and are not adequate for adjudication purposes.

With regard to the Veteran's claims for service connection for a thoracic spine disorder, the Veteran contends that the disability is the result of repeated parachute jumps from airplanes and improper heavy lifting while in service.  The July 2015 remand directives instructed the VA examiner to render an opinion as to whether it is at least as likely as not that the disability was related to the Veteran's military service, and to consider the Veteran's credible reports of an in-service back injury, as well as the private medical opinion from Santiam Medical Clinic.  The May 2016 examiner opined that it is less likely than not that a medical nexus can be established between the Veteran's thoracic spine disorder and service because of a lack of treatment for a thoracic spine diagnosis or treatment in the Veteran's STRs.

Similarly, the opinions offered by the VA examiner who conducted the headaches examination, genitourinary examination, hypertension examination, and respiratory conditions examination stated that it was less likely than not that the Veteran's headaches, prostatitis, hypertension and chronic upper respiratory conditions were due to his active military service because the Veteran's STRs contained neither documentation of treatment for, or a diagnosis of headaches, prostate symptoms, hypertension, or a chronic upper respiratory condition.  These opinions did not address the credible statements made by the Veteran regarding his in-service injuries and/or symptoms, nor did they consider the Veteran's contentions that his conditions could be related to exposure to Gulf War environmental hazards.  Therefore, the Board finds these opinions are inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, addendum opinions should be obtained which contemplate the Veteran's credible testimony regarding his in-service injuries, in-service symptoms, and exposure to Gulf War environmental hazards.

With respect to the Veteran's claim for entitlement to service connection for dental disability/loss of teeth, the July 2015 remand reminded the RO that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays V. Brown, 5 Vet. App. 302 (1993).  The July 2015 remand informed the RO that adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  However, a review of the electronic file reveals the RO has not adjudicated the issue of eligibility for outpatient dental treatment.  On remand, this issue should be adjudicated.

The Board concludes that the RO has not substantially complied with the Board's July 2015 remand directives, and consequently another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA Medical treatment records dated from November 2015 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2016 back examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is advised that the Board has determined that the Veteran is competent and credible to report back injuries he sustained in service.

The examiner is asked render an opinion as to the following:

a)  Please identify any current diagnosis for any and all thoracic spine disorders, to include arthritis and/or degenerative joint disease.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's thoracic spine disability is related to his active military service, to include his credible report of in-service injury to the back from parachute jumps, and/or improper heavy lifting.

If the examiner again determines that the arthritis was not caused by any in-service injury or trauma, then the examiner should elaborate on any other causes of the Veteran's thoracic spine arthritis, such as age-related degenerative joint/disc disease, noting that the Veteran was first diagnosed with degenerative changes of the thoracic spine while he was in his 30s.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.  

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2016 headaches examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render opinions as to the following:

a)  Please identify any current diagnosis for any and all headache disorders found.

b)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

c)  Is the Veteran's disability consistent with (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?
d)  If after reviewing the Veteran's electronic file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

e)  Also, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed headache disorder is related to his active military service, to include any in-service parachute jump related injury and/or exposure to environmental hazards in Southwest Asia during the Persian Gulf War.

f)  If service-connection is granted for a thoracic spine condition, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are caused or aggravated by his thoracic spine disability.

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.
The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.  
      
4.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2016 respiratory examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render opinions as to the following:

a)  Please identify any current diagnosis for any and all respiratory disorders found.

b)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

c)  Is the Veteran's disability consistent with (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

d)  If after reviewing the Veteran's electronic file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

e)  Also, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed respiratory disorder is related to his active military service, to include any in-service parachute jump related injury and/or exposure to environmental hazards in Southwest Asia during the Persian Gulf War.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.  

5.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2016 hypertension examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render opinions as to the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension has its onset during the Veteran's service or is otherwise causally related to any incident of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, and/or any parachute jump-related trauma.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

6.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2016 prostatitis examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that prostatitis has its onset during the Veteran's service or is otherwise causally related to any incident of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, and/or any parachute jump-related trauma.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner is asked not to rely solely on the absence of evidence relating to medical treatment as the basis for an opinion.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

7.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.

8.  Then, readjudicate the claims on appeal, to include the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient treatment, to include forwarding the claim to VHA to the extent indicated by the new regulation.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


